Kincheloe, Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for the parties hereto:
(1) That the merchandise herein consists of aluminum metal covered paper which is similar in all material respects to that which was the subject of the decision in the case of the United States v. Hensel, Bruckman & Lorbacher, Inc., Reappraisement No. 129328-A/03171, Reappraisement Decision No. 5329, and that the record in said decision may be incorporated herein;
*587(2) That the instant merchandise was exported from Germany by the manufacturer of the merchandise in the incorporated case during the months of July, August, and September 1938, as set forth in Schedule A annexed hereto;
(3) That the market conditions existing in Germany as to the instant merchandise on the dates of exportation of the merchandise in question were the same as the conditions found to be prevailing in the foreign market as described in said case of the United States v. Hensel, Bruckman & Lorbacher, Inc., Reappraisement Decision No. 5329;
(4) That the instant merchandise was appraised upon the basis of foreign value under Section 402 (C), of the Tariff Act of 1930;
(5) That the reappraisements enumerated in Schedule A hereto attached may be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the entered values. Judgment will be rendered accordingly.